EXHIBIT 10.13





FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED
MASTER RECEIVABLES PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED MASTER RECEIVABLES
PURCHASE AGREEMENT, dated April 3, 2018 (this “Amendment”), is by and among
T-MOBILE AIRTIME FUNDING LLC (“T-Mobile Funding” or the “Funding Seller”);
BILLING GATE ONE LLC (the “Purchaser”); LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
(“Helaba” or, in its capacity as Bank Purchasing Agent on behalf of the Bank
Purchasers, the “Bank Purchasing Agent” and a “Co-Agent”); MUFG BANK (EUROPE)
N.V. GERMANY BRANCH, (“MUFG” or, in its capacity as Bank Collections Agent on
behalf of the Bank Purchasers, the “Bank Collections Agent” and a “Co-Agent”);
T-MOBILE PCS HOLDINGS LLC, as Servicer (“T-Mobile PCS Holdings” or the
“Servicer”); and T-MOBILE US, INC., a Delaware corporation (“TMUS”) and T-MOBILE
USA, INC., a Delaware corporation (“TMUSA”) (collectively, the “Performance
Guarantor”).
RECITALS:
WHEREAS, the parties hereto have entered into the Third Amended and Restated
Master Receivables Purchase Agreement, dated as of February 5, 2018, (as
amended, supplemented or otherwise modified from time to time, the “Agreement”);
and
WHEREAS, as of April 1, 2018, The Bank Of Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf
Branch (previously a branch of Bank Of Tokyo-Mitsubishi UFJ, Ltd.) was
transferred under MUFG Bank (Europe) N.V. as part of intragroup reorganization.
As a result, MUFG assumed all rights and obligations of The Bank Of
Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf Branch under the Agreement; and
WHEREAS, the parties hereto wish to amend the Agreement as set forth in this
Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:

ARTICLE 1

DEFINITIONS
Section 1.01    Capitalized Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement.









--------------------------------------------------------------------------------





ARTICLE 2

AMENDMENTS
Section 2.01    Amendments to the Agreement.
(a)    Section 1.1 of the Agreement is hereby amended by adding the following
definitions in alphabetical order:
“Acceptable Differential” means, for Helaba and MUFG, the percentage specified
for such Bank Purchaser in the applicable Fee Letter.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d-5(b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to have Beneficial Ownership of any
shares held by such Permitted Holder and (ii) any person (other than such
Permitted Holder) that is a member of such group (or sharing such Beneficial
Ownership) shall be deemed not to have Beneficial Ownership of any shares held
by such Permitted Holder (or in which any such Person shares beneficial
ownership). The term “Beneficial Ownership” has a corresponding meaning.
“Capital Stock” means
(a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Change of Control Triggering Event” means the occurrence of a Change of
Control:
(a) (i) that is accompanied or followed by a downgrade by one or more gradations
(including gradations within ratings categories as well as between ratings




-2-

--------------------------------------------------------------------------------





categories) or withdrawal of the rating of any series of Senior Notes of TMUSA
within the Ratings Decline Period by at least two out of the three Rating
Agencies and (ii) the rating of any series of Senior Notes of TMUSA on any day
during such Ratings Decline Period is below the rating by each such Rating
Agency in effect immediately preceding the first public announcement of the
Change of Control (or occurrence thereof if such Change of Control occurs prior
to public announcement), provided that in making the relevant decision(s)
referred to above to downgrade or withdraw such ratings, as applicable, the
relevant Rating Agency announces publicly or confirms in writing during such
Ratings Decline Period that such decision(s) resulted, in whole or in part, from
the occurrence (or expected occurrence) of such Change of Control or the
announcement of the intention to effect such Change of Control; provided,
further that no Change of Control Triggering Event shall be deemed to occur if
at the time of the applicable downgrade the rating of any series of Senior Notes
of TMUSA by at least two out of the three Rating Agencies is investment grade;
or
(b) as to which the Bank Purchasing Agent has not had the opportunity to
complete a satisfactory “know your client” review process; or
(c) which results in TMUS or any of its Affiliates being classified as a
Sanctioned Person (as defined in Section 27.1); or
(d) as to which, at the time of the Change of Control, each of the legal
opinions in connection with this Agreement which were delivered on November 30,
2016, has not been, upon request, timely re-issued in form and substance
reasonably satisfactory to the Bank Purchasing Agent and its counsel.
“Cost of Funds Rate” means, with respect to any Accrual Period, (a) for Helaba
and MUFG, the rate per annum, calculated, in good faith, by such Bank Purchaser,
which reflects such Bank Purchaser’s cost of funding its Ratable Share of the
Funded Amount, taking into account such costs and expenses related thereto as it
deems appropriate, as notified by such Bank Purchaser to the Funding Seller and
the Servicer on the Business Day prior to each Settlement Date and (b) for
Autobahn, its LIBOR Rate.
“Fitch” means Fitch Ratings, Inc.
“MUFG” means MUFG Bank (Europe) N.V. Germany Branch.
“Permitted Holder” means (i) Deutsche Telekom and (ii) any direct or indirect
Subsidiary of Deutsche Telekom.
“Rating Agency” means each of Moody’s, S&P, Fitch and, if any of Moody’s, S&P or
Fitch ceases to exist or ceases to rate the Senior Notes for reasons outside of
the control of TMUSA, any other nationally recognized statistical rating
organization selected by TMUSA as a replacement agency.
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a Change of
Control or of the intention




-3-

--------------------------------------------------------------------------------





by TMUSA or a shareholder of TMUSA, as applicable, to effect a Change of Control
or (b) the occurrence thereof and (ii) ends 90 days following consummation of
such Change of Control; provided that such period shall be extended for so long
as the rating of the Senior Notes of the applicable series, as noted by the
applicable Rating Agency, is under publicly announced consideration for
downgrade by the applicable Rating Agency.
“Senior Notes” means the senior unsecured notes issued pursuant to the base
indenture, dated as of April 28, 2013, among TMUSA, each of the guarantors party
thereto, Deutsche Bank Trust Company Americas, as trustee, as amended,
supplemented or otherwise modified from time to time (and any substantially
identical notes issued in respect thereof).
“TMUSA” means T-Mobile USA, Inc.
“Voting Stock” means, with respect to any specified Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than (a) directors’ qualifying shares and (b)
nominal shares issued to foreign nationals to the extent required by applicable
Requirement of Law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.
(b)    Section 1.1 of the Agreement is hereby amended by amending and restating
the following definitions to read as follows:
“Change of Control” means the occurrence of any of the following: (1) the
occurrence of any of the following: (a) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of TMUSA and its Subsidiaries
taken as a whole to any “person” (as that term is used in Section 13(d) of the
Exchange Act) other than any such disposition to a Subsidiary or a Permitted
Holder; (b) the adoption of a plan relating to the liquidation or dissolution of
TMUSA; (c) the consummation of any transaction (including any merger or
consolidation), the result of which is that any “person” (as defined above),
other than a Permitted Holder, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of TMUS (or its successor by
merger, consolidation or purchase of all or substantially all of its assets or
its equity), measured by voting power rather than number of shares; or (d) TMUSA
ceases to be a direct or indirect Wholly Owned Subsidiary of TMUS.
“KfW Guarantee Facility Agreement” means that certain November 2016 Amended and
Restated Guarantee Facility Agreement, dated December 5, 2016, by and among
TMUS, the Funding Seller and KfW.
“LIBOR Rate” of any Bank Purchaser means (A) with respect to Helaba and MUFG,
1-Month LIBOR, and (B) with respect to Autobahn, prior to the May 2018
Settlement Date, 3-Month LIBOR and on and after the May 2018 Settlement Date,
1-Month LIBOR.




-4-

--------------------------------------------------------------------------------







“Performance Guarantor” means, notwithstanding clause (6) of the recitals
hereto, TMUS and TMUSA, jointly and severally, and in the future, any other
Person acting as guarantor pursuant to a Performance Guarantee.
“Subsidiary” means, with respect to any specified Person (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and (ii) any partnership (A) the sole general partner or
the managing general partner of which is such Person or a Subsidiary of such
Person or (B) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).
(c)    Section 1.1 of the Agreement is hereby amended by replacing the
references to “the Performance Guarantor” with “TMUS” in the definitions of
“Consolidated Debt,” “Consolidated EBITDA,” “Consolidated Net Income,”
“Consolidated Shareholders’ Equity,” and “Consolidated Total Assets.”
(d)    Section 4.2(b) is hereby amended by adding the words “until the May 2018
Settlement Date” immediately after the word “thereafter” at the end of the first
clause thereof.
(e)    Section 4.2 is hereby amended by adding the following two subsections:
(c)    On the May 2018 Settlement Date and each subsequent Settlement Date
thereafter until the Settlement Date specified in a notice given pursuant to
subsection 4.2(d) with respect to a specific Bank Purchaser, the Purchaser, for
the benefit of each Bank Purchaser, shall be entitled to receive from
Collections a fee in an amount equal to the product of (a) such Bank Purchaser’s
Cost of Funds Rate for the immediately preceding Accrual Period plus such Bank
Purchaser’s Factoring Fee Margin in effect during such Accrual Period, (b) such
Bank Purchaser’s Ratable Share of the Funded Amount on the immediately preceding
Settlement Date and (c) a fraction, (i) the numerator of which is the actual
number of days that elapsed during the most recently ended Accrual Period and
(ii) the denominator of which is 360.


(d)    In the event that the Cost of Funds Rate for Helaba or MUFG is more than
the Acceptable Differential in excess of the LIBOR Rate for such Bank Purchaser,
the Funding Seller may give irrevocable notice to such Bank Purchaser that it
wishes to base future payments of the Factoring Fee on the LIBOR Rate for such
Bank Purchaser beginning on the Settlement Date (specified in such notice) which
follows a complete Accrual Period after the date of such notice. Thereafter, on
such Settlement Date and each Settlement Date thereafter, the Purchaser, for the
benefit of such Bank




-5-

--------------------------------------------------------------------------------





Purchaser, shall be entitled to receive from Collections a fee in an amount
equal to the product of (a) such Bank Purchaser’s LIBOR Rate for the immediately
preceding Accrual Period plus such Bank Purchaser’s Factoring Fee Margin in
effect during such Accrual Period, (b) such Bank Purchaser’s Ratable Share of
the Funded Amount on the immediately preceding Settlement Date and (c) a
fraction, (i) the numerator of which is the actual number of days that elapsed
during the most recently ended Accrual Period and (ii) the denominator of which
is 360. For the avoidance of doubt, upon delivery of such irrevocable notice,
the Funding Seller shall not again be permitted to request to base any future
payments of such Bank Purchaser’s Factoring Fee on the Cost of Funds Rate.
(f)    Section 6.2 is hereby amended by amendment and restatement of the lead-in
sentence as follows:
“Each of TMUS and TMUSA hereby represents and warrants to each of the Purchasing
Entities that, as of the date hereof and each Purchase Date:”
(g)    The definition of “KfW Termination Date” and Sections 7.1(k)(A), (B) and
(F) and 20.4 of the Agreement are hereby amended by replacing the references to
“the Performance Guarantor” with “TMUS.”
(h)    Section 11.4(i) of the Agreement is hereby amended by amendment and
restatement of such section as follows:
“(i) a Change of Control Triggering Event shall have occurred;”
(i)    The following Section 19.10 of the Agreement is hereby added as a new
section:
“19.10. Joint and Several Obligations. Each of TMUS and TMUSA agrees to perform
the obligations of the Performance Guarantor hereunder on a joint and several
basis.”
(j)    Article 19 is hereby amended by replacing each occurrence of the term
“TMUS Guaranteed Obligations” (including in the definition thereof) with the
term “Performance Guaranteed Obligations”.
(k)    Section 27.2 is hereby amended by amendment and restatement of the
lead-in sentence as follows:
“Each of TMUS and TMUSA hereby represents and warrants to each of the Purchasing
Entities that, (x) with respect to TMUS, as of the November 2014 Amendment
Effective Date, and (y) with respect to each of TMUS and TMUSA, as of the date
hereof and each Purchase Date thereafter:”
(l)    The Agreement is hereby amended by replacing all references to “BTMU”
with “MUFG.”




-6-

--------------------------------------------------------------------------------





ARTICLE 3

EFFECTIVENESS; RATIFICATION
Section 3.01    Effectiveness. This Amendment shall become effective up delivery
of executed counterparts to the Co-Agents, and this Amendment thereafter shall
be binding on the parties hereto and their respective successors and assigns as
of the date hereof.
Section 3.02    Incorporation; Ratification.
(a)    On and after the execution and delivery hereof, this Amendment shall be a
part of the Agreement and each reference in the Agreement to “this Agreement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
Related Document to the Agreement shall mean and be a reference to such
Agreement as previously amended, and as amended, modified and consented to
hereby.
(b)    Except as expressly provided herein, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed by the parties hereto.
(c)    After giving effect to this Amendment, (i) TMUSA is added as a
Performance Guarantor, jointly and severally, with TMUS in the Agreement, and
(ii) the Performance Guarantee is and shall continue to be in full force and
effect.
ARTICLE 4

MISCELLANEOUS
Section 4.01    Representations and Warranties.
(a)    The Funding Seller hereby represents and warrants to the Purchaser and
the Bank Purchasers that its representations and warranties set forth in Section
6.1 of the Agreement are true and correct in all material respects as of the
date hereof.
(b)    The Servicer hereby represents and warrants to the Purchaser and the Bank
Purchasers that its representations and warranties set forth in Section 3.12 of
the Agreement are true and correct in all material respects as of the date
hereof.
(c)    Each of TMUS and TMUSA hereby represents and warrants to the Purchaser
and the Bank Purchasers that its representations and warranties set forth in
Section 6.2 of the Agreement are true and correct in all material respects as of
the date hereof.
Section 4.02    No Other Amendments; Status of Agreement and Related Documents.
The amendments set forth herein are limited as specified and shall not be
construed as an amendment to any other term or provision of the Agreement.
Section 4.03    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE




-7-

--------------------------------------------------------------------------------





PERFECTION OF THE RESPECTIVE INTERESTS OF THE CO-AGENTS, THE PURCHASER AND THE
BANK PURCHASERS IN THE PURCHASED RECEIVABLES AND THE RELATED RIGHTS ARE GOVERNED
BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 4.04    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.
[Signatures on following page]






-8-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed as of the date first above written.


 
T-MOBILE AIRTIME FUNDING LLC
 
as Funding Seller
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 


Name: Dirk Wehrse
 
 
Title: Senior Vice President, Treasury & Treasurer



 
BILLING GATE ONE LLC


 
as Purchaser
 
 
 
 
 
 
 
By:
Billing Gate One Trust, as Manager


 
By:
Wells Fargo Delaware Trust Company, National
 
Association, solely as Trustee and not in its individual
 
capacity
 
 
 
 
 
 
 
By:
/s/ Sandra Battaglia
 
 
Name: Sandra Battaglia
 
 
Title: Vice President







[Signature Page to the 1st Amendment to the 3rd A&R MRPA]

--------------------------------------------------------------------------------





 
LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as Bank Purchasing Agent
 
 
 
 
 
 
 
By:
/s/ Bjoern Mollner
 
 
Name: Bjoern Mollner
 
 
Title: SVP
 
 
 
 
 
 
 
By:
/s/ Daniel Geflitter
 
 
Name: Daniel Geflitter
 
 
Title: Associate







[Signature Page to the 1st Amendment to the 3rd A&R MRPA]

--------------------------------------------------------------------------------





 
MUFG BANK (EUROPE) N.V. GERMANY
 
BRANCH,
 
as Bank Collections Agent
 
 
 
 
 
 
 
By:
/s/ Taketoshi Obata
 
 
Name: Taketoshi Obata
 
 
Title: Managing Director
 
 
 
 
 
 
 
By:
/s/ Stephan Stamm
 
 
Name: Stephan Stamm
 
 
Title: Managing Director







[Signature Page to the 1st Amendment to the 3rd A&R MRPA]

--------------------------------------------------------------------------------





 
AUTOBAHN FUNDING COMPANY LLC,
 
as the Conduit Purchaser and as a Bank Purchaser
 
 
 
 
 
 
 
By:
/s/ Alexander Ploch
 
 
Name: Alexander Ploch
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
By:
/s/ Christian Haesslein
 
 
Name: Christian Haesslein
 
 
Title: Director



 
DZ BANK AG DEUTSCHE ZENTRAL-
 
GENOSSENSCHAFTSBANK, FRANKFURT AM
 
MAIN, NEW YORK BRANCH,
 
as the Conduit Agent
 
 
 
 
 
 
 
By:
/s/ Alexander Ploch
 
 
Name: Alexander Ploch
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
By:
/s/ Christian Haesslein
 
 
Name: Christian Haesslein
 
 
Title: Director







[Signature Page to the 1st Amendment to the 3rd A&R MRPA]

--------------------------------------------------------------------------------





 
T-MOBILE PCS HOLDINGS LLC,
 
as Servicer
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
 
Name: Dirk Wehrse
 
 
Title: Senior Vice President, Treasury & Treasurer



 
T-MOBILE US, INC.,
 
as Performance Guarantor
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
 
Name: Dirk Wehrse
 
 
Title: Senior Vice President, Treasury & Treasurer



 
T-MOBILE USA, INC.,
 
as Performance Guarantor
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
 
Name: Dirk Wehrse
 
 
Title: Senior Vice President, Treasury & Treasurer



ACKNOWLEDGED AND AGREED:
 
 
 
KfW IPEX-BANK GESELLSCHAFT MIT BESCHRAENKTER HAFTUNG
 
 
 
 
 
 
By:
/s/ Sebastian Eberle
 
 
Name: Sebastian Eberle
 
 
Title: Director
 
 
 
 
 
 
 
By:
/s/ Franziska Wörner
 
 
Name: Franziska Wörner
 
 
Title: Assistant Vice President
 







[Signature Page to the 1st Amendment to the 3rd A&R MRPA]